Citation Nr: 1755804	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1966 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.  

2.  The Veteran has left ear hearing loss, but the evidence fails to demonstrate that left ear hearing loss manifested in service or to a compensable degree within a year of discharge or is otherwise related to an in-service injury, event, or disease.

3.  The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Analysis

A. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus (as organic diseases of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

B. Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of in-service exposure to hazardous noise, including jet engines and howitzer fire.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first question for the Board is whether the Veteran has a current diagnosis of bilateral hearing loss.  

On the authorized audiological evaluation in April 2013, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
25
LEFT
20
20
15
30
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

The pure tone threshold and speech audiometry results for the right ear do not satisfy the criteria of 38 C.F.R. § 3.385, thus the Veteran does not have impaired hearing in his right ear for the purposes of applying the laws administered by the VA.  A current disability is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, without a diagnosis of hearing loss for the right ear, service connection cannot be established for that ear on any basis.  Hence, a preponderance of the evidence is against the claim of service connection for right ear hearing loss. 

Regarding the left ear, the pure tone threshold and speech audiometry results satisfy the criteria of 38 C.F.R. § 3.385, thus the Veteran has impaired hearing in his left ear for VA purposes.

Regarding an in-service event, the Veteran's DD Form 214 shows that his military occupational specialty was Aircraft Maintenance Specialist.  During his April 2013 VA examination, the Veteran told the examiner that he was exposed to noise from jet engines and 155mm howitzers while in service, with intermittent use of ear protection.  In his Notice of Disagreement filed in May 2013, the Veteran said that he spent many hours working on the aircraft on the runway at Saigon, often sleeping under the aircraft because the plane was in constant use for resupply missions, and that he recalled sleeping with the constant noise of turboprop engines around him.  The Veteran is competent to testify regarding the circumstances of his service and the evidence supports that he would have experienced noise exposure during service.  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing reflects that MOSs involving aircraft maintenance have a highly probable probability of noise exposure.  Therefore, the Board finds that the evidence establishes that the Veteran was exposed to hazardous noise during service.

Therefore, concerning the Veteran's left ear, only the third element of the direct service connection theory of entitlement is at issue here: whether the in-service noise exposure caused the Veteran's hearing loss.

Service treatment records do not contain any complaints or diagnosis of hearing loss.  Audiometry testing completed in October 1966, shortly after the Veteran's entrance into service, reflects puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
-5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-10 (-5)

[The figures in parentheses in the above chart represent ISO (ANSI) units, and are provided for data comparison purposes.]

Audiometry testing completed during service in April 1969 reveals puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
0 
0 
0 
5 
LEFT
5 
0 
5
5
10

The Veteran separated from service in June 1970.  In May 1970, in the course of completing a medical history report for separation from service, the Veteran checked a box indicating that he had no hearing loss.  His separation medical examination included audiometry testing which showed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
5
5
5
10
0

The above audiometry results reflect similar findings throughout the Veteran's service and reflect no threshold shifts.

On April 2013 VA examination, the Veteran reported post-service occupational noise exposure from working as a hand wood carver at a furniture store and recreational noise exposure from hunting/shooting, woodworking, and motorcycles.  He reported some history of excessive cerumen buildup.  He was currently reporting a possible decline in his hearing bilaterally, with specific difficulty hearing in the presence of background noise.  The examiner concluded that the Veteran's hearing loss was less likely than not (less than 50% probability) caused by or a result of his military service.  The examiner reported that if any hearing loss were to be due to military noise exposure, it would have to be present and documented by the hearing test at the time of his discharge.  The audiologist further cited to a study by the Institute of Medicine that found that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.

The Board affords the April 2013 opinion substantial weight of probative value because the reviewing physician considered the relevant history of the Veteran's claimed disability and the Veteran's lay statements, provided a sufficiently detailed description of the disability, and provided sufficient analysis to support the opinion concerning the etiology of the Veteran's left ear hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  There is also no contrary opinion of record indicating that left ear hearing loss is related to the Veteran's service.

The evidence of record does not indicate that sensorineural left ear hearing loss manifested to a compensable degree within one year of service separation to establish presumptive service connection under 38 C.F.R. § 3.303(b).  The May 1970 separation audiogram does not show that hearing loss manifested to a compensable degree at service separation, and the earliest evidence of a left hearing loss disability was on April 2013 VA examination, about forty-three years after service separation.  The Veteran has not alleged any continuity of symptomatology of left ear hearing loss, and specifically noted at the April 2013 VA examination that he was currently experiencing hearing difficulties.  The evidence of record does not otherwise establish a nexus between current hearing loss and in-service noise exposure, either by lay or medical evidence.

In an August 2017 brief, the Veteran's representative points out that Court of Appeals for Veterans' Claims has held that 38 C.F.R. § 3.385 "does not in and of itself rule out an award of service connection due to the absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria.  Therefore, the provisions of 38 C.F.R. § 3.385 do not serve as a bar to service connection."  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Veteran's representative also cites Godfrey v. Derwinski, arguing that veterans may establish the required nexus between current hearing loss disability and their terms of military service by showing that their hearing loss disability resulted from acoustic trauma.  Godfrey, 2 Vet. App. 352 (1992).  

The Board is not precluding service connection for the Veteran's left ear hearing loss because his hearing was found to be within normal limits at the time of his separation from service.  The Board is denying service connection in this case based on the lack of evidence of chronicity of hearing loss symptomatology in service and since separation from service, and because the competent, credible, and probative evidence of record does not establish a nexus between current hearing loss and noise exposure during service.  

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the probable etiology of a disorder such as hearing loss falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran has not demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Overall, the weight of the competent evidence of record is against finding that the Veteran's left ear hearing loss had its clinical onset in active service, or is otherwise related to his period of active service, to include noise exposure therein.  Hence, the claim for service connection must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, that doctrine is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App., 49, 53-56 (1990).

C. Tinnitus

The Veteran claims he has tinnitus that is related to his service.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During the April 2013 VA examination, the Veteran stated that he perceives a "faint ringing/static" in both ears that has been present for "many years."  The Veteran has competently stated that he has tinnitus, and the Board finds his statements to be credible.  Therefore, there is evidence of a current disability.  

The Board determined above that the Veteran was exposed to hazardous noise during his service.  Therefore, the question for the Board is whether the Veteran's tinnitus was caused by his in-service noise exposure.

The Board acknowledges that the April 2013 VA audiology examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure because there was no complaint or treatment for tinnitus in the Veteran's service records.  The Board places little weight of probative value on the opinion as it concerns tinnitus because that portion of the opinion is based solely on the lack of evidence in the Veteran's treatment records.

Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has specifically been found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, based on the Veteran's testimony that tinnitus began "many years ago," the Board finds that the evidence is at least in equipoise that the Veteran's has had continuity of symptomatology of tinnitus since service.  Therefore, the Board resolves any reasonable doubt in the Veteran's favor and finds that his tinnitus is related to his service.  

Accordingly, based on the analysis above, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


